      Case 1:17-cv-00916-RA-BCM Document 147 Filed 11/06/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                              11/6/19
                                                            17-CV-916 (RA) (BCM)
IN RE GLOBAL BROKERAGE, INC. f/k/a
FXCM INC. SECURITIES LITIGATION                             ORDER REGARDING GENERAL
                                                            PRETRIAL MANAGEMENT

BARBARA MOSES, United States Magistrate Judge.

       The above-referenced action has been referred to Magistrate Judge Barbara Moses for

general pretrial management, including scheduling, discovery, non-dispositive pretrial motions,

and settlement, pursuant to 28 U.S.C. § 636(b)(1)(A). All pretrial motions and applications,

including those related to scheduling and discovery (but excluding motions to dismiss or for

judgment on the pleadings, for injunctive relief, for summary judgment, or for class certification

under Fed. R. Civ. P. 23) must be made to Judge Moses and in compliance with this Court's

Individual    Practices    in     Civil    Cases,   available    on    the    Court's      website   at

http://nysd.uscourts.gov/judge/Moses.

       Judge Moses will conduct a status conference on February 4, 2020, at 10:30 a.m. in

Courtroom 20A, 500 Pearl Street, New York, New York. One week prior to that date, on

January 28, 2020, the parties shall submit a joint status letter outlining the progress of discovery

to date, as well as any settlement efforts.

       Parties and counsel are cautioned:

       1.      All discovery must be initiated in time to be concluded by the close of discovery

set by the Court.

       2.      Discovery        applications,   including    letter-motions   requesting     discovery

conferences, must be made promptly after the need for such an application arises and must

comply with Local Civil Rule 37.2 and § 2(b) of Judge Moses's Individual Practices. It is the

Court's practice to decide discovery disputes at the Rule 37.2 conference, based on the parties'
      Case 1:17-cv-00916-RA-BCM Document 147 Filed 11/06/19 Page 2 of 2



letters, unless a party shows good cause why more formal briefing should be required. Absent

extraordinary circumstances, discovery applications made later than 30 days prior to the close of

discovery may be denied as untimely.

       3.      For motions other than discovery motions, pre-motion conferences are not

required, but may be requested where counsel believe that an informal conference with the Court

may obviate the need for a motion or narrow the issues.

       4.      Requests to adjourn a court conference or other court proceeding (including a

telephonic court conference) or to extend a deadline must be made in writing and in compliance

with § 2(a) of Judge Moses's Individual Practices. Telephone requests for adjournments or

extensions will not be entertained.

       5.      In accordance with § 1(d) of Judge Moses's Individual Practices, letters and letter-

motions are limited to four pages, exclusive of attachments. Courtesy copies of letters and letter-

motions filed via ECF are required only if the filing contains attachments, which must be

attached with protruding tabs.

Dated: New York, New York
       November 6, 2019
                                             SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge




                                                2
